Per Curiam:
At the close of the plaintiff’s case he had made out a prima facie case, and there was no evidence presented by the defendants which established any defense. There should, therefore, have been a direction of a verdict in favor of the plaintiff. The judgment and order should be reversed and a new trial ordered, with costs to appellant to abide the event. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Judgment and order reversed, new trial ordered, costs to appellant to abide event. Order to be settled on notice.